UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 01-31284




                                       MARGARET VIAL,

                                                                                  Plaintiff-Appellant,


                                             VERSUS


                        BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                                                Defendant-Appellee.




                           Appeal from the United States District Court
                              For the Eastern District of Louisiana


                                          (00-CV-3192-F)
                                          August 9, 2002
Before JOLLY, DUHÉ, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




   *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.